  Case 16-81324      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:00           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DAVID T. GREEN                        §       Case No. 16-81324
       SHERRY L. GREEN                       §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/31/2016.

       2) The plan was confirmed on 09/20/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          09/15/2017.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 07/05/2018, 08/09/2018.

       5) The case was dismissed on 08/09/2018.

       6) Number of months from filing or conversion to last payment: 22.

       7) Number of months case was pending: 28.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $2,100.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81324      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:00        Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 10,001.71
      Less amount refunded to debtor(s)                       $ 25.00
NET RECEIPTS                                                                      $ 9,976.71



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 818.42
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 4,818.42

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal     Interest
Name                                Class   Scheduled   Asserted       Allowed        Paid         Paid
BALSLEY & DAHLBERG LLP              Lgl      4,000.00   4,000.00       4,000.00   4,000.00         0.00
HOLCOMB STATE BANK                  Sec      9,452.00   9,452.43       9,452.00   1,344.49     1,426.23
HOLCOMB STATE BANK                  Uns      1,548.00       0.00           0.43       0.00         0.00
WORLD CLASS MOTORS                  Sec     12,000.00   7,473.86       7,473.86   1,241.76     1,145.81
INTERNAL REVENUE SERVICE            Pri        699.79   1,477.99       1,477.99       0.00         0.00
INTERNAL REVENUE SERVICE            Uns          0.00   1,321.70       1,321.70       0.00         0.00
AAA COMMUNITY FINANCE 1             Uns        500.00        NA             NA        0.00         0.00
AD ASTRA RECOVERY SERVICES          Uns        274.49        NA             NA        0.00         0.00
AFNI                                Uns        116.00        NA             NA        0.00         0.00
ATG CREDIT                          Uns        164.00        NA             NA        0.00         0.00
COMMONWEALTH EDISON CO              Uns        300.00     294.64         294.64       0.00         0.00
COMMONWEALTH FINANCIAL              Uns        321.00        NA             NA        0.00         0.00
CREDITORS PROTECTION SERVICE        Uns      3,331.00        NA             NA        0.00         0.00
DENNIS BREBNER & ASSOCIATES         Uns         50.00        NA             NA        0.00         0.00
ECMC                                Uns     28,130.86   3,369.20       3,369.20       0.00         0.00
DIVERSIFIED CONSULTANTS INC         Uns        163.00        NA             NA        0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        307.00     307.04         307.04       0.00         0.00
IC SYSTEMS INC                      Uns        116.00        NA             NA        0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-81324      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:00    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
RESURGENT CAPITAL SERVICES          Uns         66.00      69.78      69.78       0.00       0.00
MUTUAL MANAGEMENT SERVICES          Uns        245.00        NA         NA        0.00       0.00
NICOR GAS                           Uns        343.52     467.78     467.78       0.00       0.00
RESURGENT CAPITAL SERVICES          Uns      2,060.00   2,059.74   2,059.74       0.00       0.00
RICH HARDMAN                        Uns      3,010.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns      1,346.00   4,887.06   4,887.06       0.00       0.00
TIM JENSEN                          Uns      1,765.00        NA         NA        0.00       0.00
HOLCOMB STATE BANK                  Sec          0.00       0.00       0.00       0.00       0.00
HOLCOMB STATE BANK                  Uns          0.00   4,997.92   4,997.92       0.00       0.00
CHEXSYSTEMS                         Uns        746.60        NA         NA        0.00       0.00
CREDIT COLLECTION SERVICES          Uns         56.65        NA         NA        0.00       0.00
ATTORNEY JAMIE S CASSEL             Uns        900.00     830.00       0.00       0.00       0.00
GORKEM TOLAN                        Uns      3,953.00        NA         NA        0.00       0.00
MIDWEST TITLE LOANS                 Uns      3,497.91        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81324      Doc 47       Filed 10/29/18 Entered 10/29/18 13:05:00     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 16,925.86       $ 2,586.25         $ 2,572.04
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 16,925.86       $ 2,586.25         $ 2,572.04

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00          $ 0.00                $ 0.00
        Domestic Support Ongoing                     $ 0.00          $ 0.00                $ 0.00
        All Other Priority                      $ 1,477.99           $ 0.00                $ 0.00
TOTAL PRIORITY:                                 $ 1,477.99           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 17,775.29           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,818.42
       Disbursements to Creditors               $ 5,158.29

TOTAL DISBURSEMENTS:                                             $ 9,976.71




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81324        Doc 47      Filed 10/29/18 Entered 10/29/18 13:05:00               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
